Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered November 28, 2000, convicting him of robbery in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor made *581improper comments during summation is unpreserved for appellate review, as no objections were made at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Mapp, 245 AD2d 307, 308). In any event, the prosecutor’s comments were either well within the bounds of permissible rhetorical comment (see People v Galloway, 54 NY2d 396, 399; People v Alvarado, 262 AD2d 651), or were a fair response to the statements contained in the defense counsel’s summation (see People v Halm, 81 NY2d 819, 821; People v Ricone, 288 AD2d 402, lv denied 97 NY2d 708).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80). Ritter, J.P., Feuerstein, Adams and Mastro, JJ., concur.